UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4437


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MANUEL MANUEL HERNANDEZ, a/k/a Armando Quintero Fernandez,
a/k/a Pedro Macedo Brito, a/k/a Manuel Hernandez Fernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00198-NCT-1)


Submitted:   January 26, 2011             Decided:   March 11, 2011


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant. John W. Stone, Jr., Acting United
States Attorney, Angela H. Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Manuel   Manuel     Hernandez         pleaded     guilty       to    illegally

reentering the country after having been deported following a

conviction for an aggravated felony, in violation of 18 U.S.C.

§ 1326(a),     (b)(2)    (2006).            The        district     court        sentenced

Hernandez     to   sixty-four      months        of    imprisonment        and      he   now

appeals.    Finding no error, we affirm.

            Hernandez    argues      that    the       sentence     is    substantively

unreasonable.      We review a sentence for reasonableness, applying

an abuse of discretion standard.                      Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                            In so

doing, we first examine the sentence for “significant procedural

error,”     including     “failing          to        calculate      (or        improperly

calculating) the [g]uidelines range, treating the [g]uidelines

as   mandatory,    failing    to    consider          the   [18   U.S.C.]       §   3553(a)

[(2006)]     factors,    selecting      a        sentence         based     on      clearly

erroneous facts, or failing to adequately explain the chosen

sentence . . . .”       Gall, 552 U.S. at 51.

            We then “‘consider the substantive reasonableness of

the sentence imposed.’”            United States v. Evans, 526 F.3d 155,

161 (4th Cir. 2008) (quoting Gall, 552 U.S. at 51).                                 If the

sentence is within the guidelines range, we apply a presumption

of reasonableness.       United States v. Go, 517 F.3d 216, 218 (4th

                                        2
Cir. 2008); see also Rita v. United States, 551 U.S. 338, 346-59

(2007)      (upholding            presumption      of         reasonableness         for

within-guidelines sentence).             “The fact that we might reasonably

conclude       that     a     different       sentence        is     appropriate      is

insufficient to justify reversal of the district court.”                             Go,

517 F.3d at 218 (citation omitted).                We have thoroughly reviewed

the record and conclude that Hernandez has failed to rebut the

presumption      we     accord      on   appeal    to     his      within-guidelines

sentence.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented        in   the    materials

before   the    court       and   argument    would     not    aid      the   decisional

process.

                                                                                AFFIRMED




                                          3